Broyles, C. J.,
dissenting from the judgment on main bill of exceptions. This case was brought here on a direct bill of exceptions to the overruling of the demurrers, general and special, to the petition. This is the seventh appearance of the case in this court; and the history of the previous trials and holdings was so well set forth by Jenkins, P. J., in 53 Ga. App. 682 (supra), that I deem it unnecessary to again relate it. In that decision this court held that the original suit in the municipal court of Atlanta, brought on an award under the policy by an appraiser and umpire, was properly nonsuited. Subsequently the present action was filed in the superior court of Fulton County, and was a suit on the policy of fire insurance — the identical policy heretofore involved in the litigation, and the plaintiff sought recovery of the same loss and damage that was sought in the former suit. The defendant interposed the following grounds of general demurrer: "1. Defendant demurs generally to plaintiff’s petition, on the ground that same sets forth no cause of action. 2. On the ground that it affirmatively appears that said suit is barred by the contractual limitation of one year, contained in the policy of insurance sued on, which provides in substance that no suit or action on said policy shall be sustainable unless commenced within twelve months next after the fire. 3. On the ground that it affirmatively appears that said suit is barred by the statute of limitations applicable to written contracts. 4. On the ground that it affirmatively appears that said petition is a renewal of a former suit filed in the municipal court of Atlanta, which former suit was nonsuited, and it fails to appear that the accrued costs in said former suit have been paid by the plaintiff or that an affidavit in forma pauperis has been filed with'the present suit, as required by law.” All of the general, and certain special, grounds of the demurrer were overruled, and the defendant excepted.
Counsel for defendant in error contends that this suit is not a renewal of the former one which was nonsuited. If this be true, then the present action is barred by the statute of limitations, since the petition shows on its face'that this suit was *97brought more than ten years after the date of the fire which caused the loss sued for, and that the contract sued on was not under seal; and the petition fails to show any sufficient tolling of the statute of limitations to escape the bar of the six-year limitation; and the court erred in overruling grounds 1 and 3 of the general demurrer. On the other hand, if this suit is a renewal of the former one, the petition, properly construed (most strongly against the pleader), shows that the present' suit is nevertheless barred by the statute of limitations, and the court erred in overruling grounds 1, 2 and 3 of the general demurrer. The court erred also in overruling certain special grounds of the demurrer to the petition, since several, if not all, of them were meritorious. It clearly appears from the undisputed facts of this case, and the law pertinent thereto (including the former decisions of this court in this case, which have become the law of the case), that the plaintiff is not entitled to a recovery in any amount. I concur in the judgment on the cross-bill of exceptions.